Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-25-2008

USA v. Gayton
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4514




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Gayton" (2008). 2008 Decisions. Paper 199.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/199


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 05-4514


                            UNITED STATES OF AMERICA

                                            v.

                               CHRISTOPHER GAYTON,

                                                       Appellant.


                Appeal from the Order of the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. Crim. No. 03-cr-00185)
                    District Judge: Honorable Thomas I. Vanaskie

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on November 18, 2008
                                   ____________

     Before: SCIRICA, Chief Judge, FUENTES, and HARDIMAN, Circuit Judges.

                               (Filed: November 25, 2008 )




                                        OPINION


FUENTES, Circuit Judge:

       Christopher Gayton appeals from his 100-month sentence following a guilty plea

for drug-related offenses. He argues that the District Court erred when it stated it had no
authority to consider Gayton’s fully discharged three-year state prison sentence on

unrelated charges under the United States Sentencing Guidelines. For the reasons stated

below, we will affirm.1

       Because we write exclusively for the parties, we only discuss the facts and

proceedings to the extent necessary for resolution of this case. In May 2002, Gayton was

arrested in Pennsylvania and charged with possession with intent to manufacture or

deliver marijuana and other charges. The authorities released Gayton pending resolution

of the charges. In August 2002, operators of a local hotel summoned police when they

could not reach Gayton inside his room. Police found crack and cocaine, as well as other

contraband, in the room. Gayton was arrested on an outstanding warrant related to his

prior state drug charges. He subsequently served a three-year term in state prison.

       While he was in state prison, a federal grand jury indicted Gayton on a charge of

conspiracy to distribute and possession with intent to distribute over 50 grams of crack

and cocaine. Gayton pled guilty, and after he completed his state sentence, the District

Court sentenced Gayton to 100-months’ imprisonment. The District Court did not

consider the conduct underlying his state prison sentence as relevant conduct in the

calculation of Gayton’s federal sentence.

       Before the District Court formally imposed the sentence, Gayton, through his




   1
      The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.

                                             2
counsel, asked the Court about credit for time served. The context of the conversation

that followed reflects that the District Court, as well as defense counsel, were referring to

time Gayton had already served in federal custody following his release from his state

sentence. The District Court noted that the Bureau of Prisons would give credit for the

time Gayton was in federal custody.

       On appeal, Gayton argues that his question to the sentencing court reflected his

request for a downward departure under U.S.S.G. § 5G1.3 for time served in state prison,

and that it was error for the District Court to state that it had no authority to consider such

a request.2

       We disagree with Gayton’s interpretation of the exchange between the District

Court and defense counsel during the sentencing hearing. The record demonstrates that

the District Court never indicated that it did not have the “authority” to consider a

downward departure, which Gayton never requested. In response to the defense’s

question about credit for time served, the District Court stated, “. . . Mr. Gayton

completed his state sentence on August 2 of this year, and . . . he’ll get credit on his

Federal sentence from August 2 forward. I don’t believe he’ll get credit for the time

before August 2.” (App. at 31.) The District Court continued, “. . . [T]he sentence



   2
       We review a District Court’s interpretation of the Guidelines de novo. United
States v. Pray, 373 F.3d 358, 360 (3d Cir. 2004). However, where a defendant fails to
object on the record, and raises the issue of a downward departure only on appeal, we
review the District’s Court’s decision for plain error. United States v. Pardo, 25 F.3d
1197, 1193 (3d Cir. 1994).

                                               3
computation is a matter for the Bureau of Prisons . . . and you’ll get credit for all the time

that you’ve been in Federal custody.” (App. at 31.) After this discussion, Gayton

requested assignment to a prison close to his family, and in no way attempted to clarify

that he wanted credit for time served in state prison rather than the time he had already

spent in federal custody. Therefore, we conclude that Gayton did not request a downward

departure before or during sentencing.

       Even assuming Gayton had formally moved for a downward departure based on

time served, the District Court was under no obligation to grant such a request. The

Guidelines state that a downward departure may apply where “a term of imprisonment

resulted from another offense that is relevant conduct to the instant offense of conviction

. . . and that was the basis for an increase in the offense level for the instant offense.”

U.S.S.G. § 5G1.3(b) (emphasis added). The District Court did not consider Gayton’s

state charges as “relevant conduct” in computing the federal sentence. The record

demonstrates that the District Court did not err by not decreasing Gayton’s sentence based

on his time served in state prison on unrelated state charges.

       For the foregoing reasons, we will affirm the District Court’s judgment of

sentence.




                                               4